Citation Nr: 0434453	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  04-04 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) by which service connection for 
lumbosacral strain remained denied as new and material 
evidence to reopen his claim of entitlement had not been 
received.  The veteran voiced disagreement later that same 
month and a Statement of the Case (SOC) was issued in January 
2004.  The veteran perfected his appeal in February 2004.  
The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

A hearing was held before the undersigned Veterans Law Judge 
in April 2004.


REMAND

The veteran essentially contends his current low back 
disability is the result of an injury he sustained while 
training with the National Guard prior to his 1956-1958 
period of active service.  

The veteran's active service medical records show that 
paravertebral muscle spasm of the lumbosacral spine was noted 
at the October 1956 pre-induction examination, at which time 
a diagnosis of "lumbosacral strain moderate" was made.  
Service records dated in 1957 also show low back pain 
complaints, and in 1960, the veteran apparently was no longer 
considered physically qualified for Reserve service due to 
low back disability.  Although considerable effort was made 
in 1970 to verify whether the veteran sustained a back injury 
during his pre-1956 service in the National Guard, and a 1970 
letter from the Assistant Adjutant General of the State of 
New York Division of Military and Naval Affairs reflected 
that available records did "not indicate any kind of 
injury," the fact remains that the records which this person 
presumably reviewed to reach this conclusion were not 
provided to the RO.  An attempt to obtain such records should 
be made before any further action is taken.  

As such, this matter is REMANDED for the following actions:

1.  Contact the appropriate agency in an attempt to 
obtain any available copies of the veteran's 
medical records from his period of service with the 
New York Army National Guard from July 1955 to 
October 1956.  He apparently served with B Company, 
27th Reconnaissance Battalion during that time.  If 
no such records can be found, or if they have been 
destroyed, ask for specific confirmation of that 
fact.

2.  Readjudicate the veteran's claim to reopen.  If 
the benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
Supplemental SOC (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim 
for benefits and all evidence received since 
January 2004.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



